DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,925,275 in view of U.S. patent Publication US 2009/0260313 to Segaert.
‘313 claims a floor panel with chamfer, print, top layer, substrate and is an obvious variation of such with poly type materials.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. US 2009/0260313 to Segaert in view of U.S. Patent Publication No. US 2006/0159891 to Viet et al.
Regarding claim 1, Segaert discloses an oblong (fig. 1) floor panel having a substrate (fig. 5: 15) and a top layer of a print (fig. 5: 17) and a transparent layer (29, [0049]) above the print, the print extending at a plurality of levels (fig. 5: see print along bevel.  Segaert discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the intended traffic use of the panel.
Regarding the use of thermoplastic, Segaert does not disclose this.  However, Viet discloses this in a floor panel [0044].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Segaert by adding such a layer in order to strengthen the panel.  Segaert discloses the use of lacquer ([0066] “or the like”).  This would have been an obvious design choice to use such a material, combined with Viet’s use of polyurethane, as this is a common material used 
Regarding claims 2, 4, the print extends over the panel surface and the chamfer (fig. 11: see chamfer where 31 points and having the print 18).
Regarding claims 3, 5, Segaert discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the intended traffic wear of the panel.
Regarding claims 6, 8, Segaert does not disclose a polyurethane carrier or transparent layer.  Viet discloses the use of polyurethane [0010].  The use of such material would have been an obvious choice for Segaert since this material is well known in the art of floor panels and decreases wear.  Regarding substrate density, Segaert discloses the basic claim structure of the instant application but does not disclose specific density and thickness values.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the values such as specified in these claims.  This would have been an obvious design choice based upon intended traffic as larger densities and thickness would prevent wear based upon the intended type of traffic.
Regarding claim 7, the substrate is waterproof [0066].
Regarding claim 9, the substrate of Segaert has fillers (as inherent with MDF or HDF, [0044]).

Regarding claim 11, the tongue and groove are below the first level (fig. 22).
Regarding claim 12, 14, the print, and transparent layer, is continuous over the entire upper surface of the panel.
Regarding claim 13, the print is continuous over the entire upper surface of the panel except a chamfer (embodiment of fig. 10: 32).
Regarding claims 15, 16, Segaert does not disclose a PVC layer under the print.  Viet discloses the use of PVC for use as a layer [0044].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Segaert by using a PVC layer under the print in order to better strengthen the panel.  The placement relative to the chamfer would be equal to that of the print.
Regarding claim 17, Segaert discloses an embodiment with the chamfer having a separate decorative layer (see embodiment of fig. 10 as listed above, the chamfer at 32 has a different layer).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633